Case 18-12001   Doc 34   Filed 04/04/19 Entered 04/04/19 12:32:44   Desc Main
                           Document     Page 1 of 5
Case 18-12001   Doc 34   Filed 04/04/19 Entered 04/04/19 12:32:44   Desc Main
                           Document     Page 2 of 5
Case 18-12001   Doc 34   Filed 04/04/19 Entered 04/04/19 12:32:44   Desc Main
                           Document     Page 3 of 5
Case 18-12001   Doc 34   Filed 04/04/19 Entered 04/04/19 12:32:44   Desc Main
                           Document     Page 4 of 5
Case 18-12001   Doc 34   Filed 04/04/19 Entered 04/04/19 12:32:44   Desc Main
                           Document     Page 5 of 5
